Citation Nr: 1823118	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  18-02 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II.  

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.   


REPRESENTATION

Veteran represented by:	Robert Chisholm, Esq.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955, and November 1955 to November 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2017 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).  The decision granted service connection for diabetes mellitus type II and peripheral neuropathy of the lower extremities, effective September 2009.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's diabetes is not treated by regulation of activities.

2.  The Veteran's service-connected peripheral neuropathy of the bilateral lower extremities manifests as incomplete paralysis that is no more than mild in severity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for the Veteran's service-connected diabetes have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 7913 (2017).

2.  The criteria for an evaluation in excess of 10 percent for the Veteran's service-connected peripheral neuropathy of the bilateral, lower extremities have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, DC 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA letter dated in October 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b)(1) (2017).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The United States Court of Appeals for Veterans Claims (Court) has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2017).

The RO provided the Veteran appropriate VA examinations most recently in April 2017 and October 2017.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 
38 C.F.R. § 4.1 (2017).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Legal Criteria and Merits of Increased Rating Claim for Diabetes

Under DC 7913, diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is rated at 100 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is rated at 60 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated at 40 percent.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet is rated at 20 percent.  Diabetes mellitus manageable by restricted diet only is rated at 10 percent.  38 CFR 4.119.

Note (1) specifies to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are considered part of the diabetic process under 
Diagnostic Code 7913.  Id.

The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities" criterion for a 40 or 60 percent rating under Diagnostic Code 7913.  The criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011).

Here, the evidence does not support a rating in excess of 20 percent for diabetes.  The Veteran's diabetes has consistently been shown to require insulin and restricted diet, as under the 20 percent rating criteria.  A 40 percent rating is not warranted unless regulation of activities is required.  

VA treatment records support that for the duration of the appeals period, the Veteran has been advised to take medication, control his diet and to exercise more frequently in order to manage his diabetes.  

The Veteran appeared for a VA examination in April 2017.  Regulation of activities was found as the Veteran reported not being able to over exert and do heavy activities.  However, that statement appears to be based on the Veteran's self-report.  The Veteran is not competent to opine that treatment for his diabetes requires regulations of activities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  He can state that he was informed he was required to restrict activities by a health care professional but he cannot diagnose his disorder and prescribe the treatment as this requires specialized medical knowledge.  

The October 2017 VA exam noted regulation of activities, in that the Veteran reported he must check his blood sugar three times daily, which restricts his daily activities.  The examiner stated the doctor restricts the Veteran's activities.

While the April and October 2017 VA examiner noted that a physician restricts the Veteran's activities, this restriction does not meet the criteria, that is, "the avoidance of strenuous occupational and recreational activities."  Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011).  In this case, there is insufficient medical evidence that occupational and recreational activities have been restricted by the diabetes.  Significantly, the VA treatment records support that the Veteran has been encouraged to exercise to manage his diabetes.  

In sum, the evidence does not support a rating in excess of 20 percent for diabetes as regulation of activities supported by medical evidence is not found.

Legal Criteria and Merits of Increased Rating Claim for Peripheral Neuropathy

In this case, the evidence reflects that the Veteran's peripheral neuropathy of the lower extremities is due to impairment of the sciatic nerve.

Under Diagnostic Code 8520, complete paralysis of the sciatic nerve when the foot dangles and drops, no active movement possible of  muscles below the knee, flexion of knee weakened or (very rarely) lost is rated at 80 percent.  Incomplete paralysis that is severe, with marked muscular atrophy, is rated at 60 percent.  Incomplete paralysis that is moderately severe is rated at 40 percent.  Incomplete paralysis that is moderate is rated at 20 percent.  Incomplete paralysis that is mild is rated at 10 percent.  38 CFR 4.124a.

The Board finds that an increased rating is not warranted for the peripheral neuropathy of the lower extremities in excess of 10 percent.

The October 2017 VA examination noted lower extremity diabetic peripheral neuropathy regarding the sciatic nerve, incomplete paralysis, with mild severity.  In both extremities severe constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness were noted.  Light touch monofilament testing results were decreased in the bilateral feet and toes.  The examiner noted that the Veteran has severe painful plantar warts and severe neuropathy of his legs.  He is walking with his cane.  He is limited in walking and he needs to sit most of the time.

VA treatment and private records from 2009 to present contain no evidence of incomplete paralysis that is moderate, and few reports of leg/peripheral neuropathy pain.  In July 2012, peripheral neuropathy was noted in a private treatment record, which also recorded foot problems such as bunion, hammer digit syndrome, onychogryphosis, and inflamed corn.  In May 2015, the Veteran reported numbness, tingling and pain in the feet.  In June 2017, a private treatment record found diabetes with vascular disease in the lower extremities, with significant diminished blood flow to the toes, causing pain in the feet.  The record also found calloused warts on the feet which cause severe pain and difficulty walking.  These treatment records do not reflect 

The Board does not find incomplete paralysis that is moderate to warrant a 20 percent rating.  In this case, the October 2017 VA examiner found incomplete paralysis of the sciatic nerve, with mild severity, which is reflected by the 10 percent rating, as assigned by the AOJ.  

The Veteran is service-connected for other disabilities impacting the lower extremities, specifically, peripheral circulatory disorder of the bilateral lower extremities associated with diabetes, and plantar warts of the bilateral feet.  These disabilities contribute to the severity of lower extremity symptoms including pain and decreased sensation in the lower extremities.  The October 2017 VA examination noted severe, painful plantar warts on the feet.  The June 2017 private treatment record in particular found diabetes with vascular disease in the lower extremities, with significant diminished blood flow to the toes, causing pain in the feet, as well as calloused warts on the feet which cause severe pain and difficulty walking.  To compensate the Veteran under different diagnostic codes for the same symptoms would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  

In regard to the Veteran's subjective reports, the Veteran reported during the VA examination that he suffers from severe constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness, is limited in walking, uses a cane and he needs to sit most of the time.  However, the physical findings upon examination as to peripheral neuropathy of the lower extremities were noted by the examiner as incomplete paralysis, with mild severity, with findings of decreased sensation in the bilateral feet and toes.  Furthermore, these complaints are not reflected anywhere in the clinical records as indicated above.  The Board places reduced probative weight on the Veteran's self-reported lower extremity symptomology.  The complaints of severe pain in the legs are not reflected elsewhere in the records.  The Board finds that, if the Veteran did experience the level of pain as alleged at the time of the VA examination, this would have been reflected elsewhere in the clinical records.  The Veteran frequently sought treatment for lower extremity pain but, as set out above, this was in the feet.  The lack of objective physical findings also weighs against a finding that the Veteran's service connected peripheral neuropathy is severe as alleged by the Veteran.  

The Veteran is competent to report symptoms such as pain and numbness.  However, he is not competent to determine the severity of his nerve paralysis, or attribute his symptoms to peripheral neuropathy, especially in light of the multiple diagnoses in the lower extremities.  The Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Board gives more weight to the VA examiner's opinion, as competent, medical evidence that the Veteran suffers from mild, incomplete paralysis consistent with a 10 percent rating.  


ORDER

A rating in excess of 20 percent for diabetes mellitus type II is denied.  

A rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.  

A rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.   




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


